PER CURIAM.
We affirm Appellant’s judgment and sentence in all respects except that we strike the following costs imposed in case number 92-413:
(1) $2,500 public defender fees, because Appellant was not advised of his right to contest the fee. E.g., Mounts v. State, 638 So.2d 602 (Fla. 4th DCA 1994); Fontenont v. State, 631 So.2d 379 (Fla. 5th DCA 1994);
(2) $200 costs of prosecution, because there was no demonstration of the amount of costs incurred. E.g. Tennie v. State, 593 So.2d 1199 (Fla. 2d DCA 1992); and
(3) $100 to “FDLE OPTF,” because there is no indication of the basis for the charge. Tennie.
We remand for resentencing. There is no need for Appellant to be present on resen-tencing if the above costs are not reimposed.
STONE, POLEN and PARIENTE, JJ., concur.